

Exhibit 10.2


FORD MOTOR COMPANY ANNUAL INCENTIVE COMPENSATION PLAN
(Amended and Restated as of September 9, 2020)




    1. Purpose. This Plan, which shall be known as the "Ford Motor Company
Annual Incentive Compensation Plan" and is hereinafter referred to as the
"Plan," is intended to provide annual incentive compensation to Plan
participants based on the achievement of established performance objectives.


    2. Definitions. As used in the Plan, the following terms shall have the
following meanings, respectively:


    (a) The term "Affiliate" shall mean, as applied with respect to any person
or legal entity specified, a person or legal entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person or legal entity specified.


    (b) The term "Annual Incentive Compensation Committee" shall mean the
committee comprised of two or more officers of the Company designated members of
such Committee by the Compensation Committee.


    (c) The term "Award" shall mean the cash compensation awarded under the Plan
with respect to a Performance Period to a participant eligible under Section
5(b).


    (d) The term "Committee" shall mean, unless the context otherwise requires:


        (i) The Compensation Committee for all matters affecting any Section 16
Person.


        (ii) The Annual Incentive Compensation Committee for all matters
affecting employees other than Section 16 Persons.


    (e) The term "Company" or "Ford" generally shall mean Ford Motor Company.
When used in the Plan with respect to employment, the term "Company" shall
include subsidiaries of the Company.


    (f) The term "Compensation Committee" shall mean the Compensation Committee
of the Board of Directors of the Company.


    
    (g) The term "DC Plan" shall mean the Company's Deferred Compensation Plan,
as amended.


    (h) The term "Employee" shall mean any person who is regularly employed by
the Company or one of its Subsidiaries at a salary (as distinguished from a
pension, retirement allowance, severance pay, retainer, commission, fee under a
contract or other arrangement, or hourly, piecework or other wage) and is
enrolled on the active employment rolls of the Company or a Subsidiary,
including, but without limitation, any employee who also is an officer or
director of the Company or one of its Subsidiaries.


    (i) The term "Exceptional Contribution Fund" shall mean, with respect to
Awards for a Performance Period, the dollar amount designated by the
Compensation Committee pursuant to Section 13 for purposes of increasing the
amount of Awards based on exceptional individual, unit, group or Company
performance.


    (j) The term "Key Employee" shall mean an Employee of the Company determined
by the Committee to be a Key Employee for purposes of the Plan.





--------------------------------------------------------------------------------

2


    (k) The term "Maximum Award Pool" shall mean the maximum aggregate amount of
all Awards which may be made to participants for a Performance Period determined
by the Compensation Committee pursuant to Section 12.


    (l) The term "Maximum Individual Award" shall mean the maximum amount of an
Award for a Performance Period, as set forth in Section 10.


    (m) The term "participant" shall mean a Key Employee selected by the
Committee to participate in the Plan for a Performance Period.


    (n) The term "Performance Criteria" shall mean, with respect to any Award
for a Performance Period, one or more of the following objective business
criteria established by the Compensation Committee with respect to the Company
and/or any Subsidiary, division, business unit or component thereof upon which
the Performance Goals for a Performance Period are based: asset charge, asset
turnover, automotive return on sales, capacity utilization, capital employed in
the business, capital spending, cash flow, cost structure improvements,
complexity reductions, customer loyalty, diversity, earnings growth, earnings
per share, economic value added, environmental health and safety, facilities and
tooling spending, hours per vehicle, increase in customer base, inventory
turnover, market price appreciation, market share, net cash balance, net income,
net income margin, net operating cash flow, operating profit margin, order to
delivery time, plant capacity, process time, profits before tax,
quality/customer satisfaction, return on assets, return on capital, return on
equity, return on net operating assets, return on sales, revenue growth, sales
margin, sales volume, total shareholder return, vehicles per employee, warranty
performance to budget, variable margin, working capital, and any other criteria
based on individual, business unit, group or Company performance selected by the
Compensation Committee.


    (o) The term "Performance Goals" shall mean the one or more goals
established by the Compensation Committee based on one or more Performance
Criteria pursuant to Section 7 for the purpose of measuring performance in
determining the amount, if any, of an Award for a Performance Period.


    (p) The term "Performance Formula" shall mean, with respect to a Performance
Period, the one or more objective formulas established by the Compensation
Committee pursuant to Section 7 and applied against the Performance Goals in
determining whether and the extent to which Awards have been earned for the
Performance Period.


    (q) The term "Performance Period" or "Period" shall mean, with respect to
which a particular Award may be made under the Plan, the Company's fiscal year
or other twelve consecutive month period designated by the Compensation
Committee for the purpose of measuring performance against Performance Goals.


    (r) The term "Pro Forma Award Amount" shall mean, with respect to an Award
to be made for a Performance Period, the amount determined by the Committee
pursuant to Section 9.


    (s) The term "SC Plan" shall mean the Company's Supplemental Compensation
Plan, as amended.


    (t) The term "Section 16 Person" shall mean any employee who is subject to
the reporting requirements of Section 16(a) or the liability provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended.


    (u) The term "Subsidiary" shall mean (i) any corporation a majority of the
voting stock of which is owned or controlled, directly or indirectly, by the
Company or (ii) any limited liability company a majority of the membership
interest of which is owned or controlled, directly or indirectly, by the
Company.


    (v) The term "Target Award" shall mean, with respect to a Performance
Period, the Target Award amount established for each applicable Leadership
Level, band or other group of participants by the Committee pursuant to Section
6 hereof.





--------------------------------------------------------------------------------

3


    (w) The term "Total Pro Forma Award Pool" shall mean, with respect to Awards
for a Performance Period, the amount described in Section 11.


    3. Effective Date. The Plan shall be effective as of January 1, 1998.


    4. Administration. Except as otherwise expressly provided, the Compensation
Committee shall have full power and authority to construe, interpret and
administer the Plan. The Compensation Committee shall make all decisions
relating to matters affecting Section 16 Persons, but may otherwise delegate any
of its authority under the Plan. The Compensation Committee and the Annual
Incentive Compensation Committee each may at any time adopt or terminate, and
may from time to time, amend, modify or suspend such rules, regulations,
policies and practices as they in their sole discretion may determine in
connection with the administration of, or the performance of their respective
responsibilities under, the Plan.


    5. Eligibility.


    (a) Eligibility to Participate. All Key Employees are eligible to be
selected to participate in the Plan. The Committee shall, in its sole
discretion, designate which Key Employees will be participants for the
applicable Performance Period.


    (b) Eligibility for Awards. An Award with respect to a Performance Period
may be made pursuant to Section 14 of the Plan to (i) participants for such
Performance Period who shall have been an employee at any time during such
Performance Period, or to (ii) the beneficiary or beneficiaries or legal
representatives, as the Committee in its sole discretion shall determine, of any
such person whose employment shall have been terminated by reason of his or her
death during such Performance Period.

    (c) Eligibility of Compensation Committee Members. No person while a member
of the Compensation Committee shall be eligible to participate under the Plan or
receive an Award.


    6. Determination of Target Awards. Within 90 days of the commencement of a
Performance Period, the Committee shall establish the Target Award for each
applicable Leadership Level, band or other group of Key Employees selected to
participate in the Plan with respect to a Performance Period, subject to any
limitations established by the Compensation Committee. The fact that a Target
Award is established for a participant's Leadership Level, band or other group
for a Performance Period shall not entitle such participant to receive an Award.


    7. Selection of Performance Criteria and Establishment of Performance Goals
and Performance Formula; Minimum Threshold Objective. Within 90 days of the
commencement of a Performance Period, the Compensation Committee shall select
the Performance Criteria and establish the related Performance Goals be used to
measure performance for a Performance Period and the Performance Formula to be
used to determine what portion, if any, of an Award has been earned for the
Performance Period. The Performance Criteria may be expressed in absolute terms
or relate to the performance of other companies or to an index. Within that same
90 day period, the Compensation Committee may establish a minimum threshold
objective for any Performance Goal for any Performance Period, which if not met,
would result in no Award being made to any participant with such Performance
Goal for such Performance Period.


    8. Adjustments to Performance Goals, Performance Formula or Performance
Criteria. For purposes of determining Awards for participants who are not
Covered Employees, the Compensation Committee may adjust or modify any of the
Performance Goals, Performance Formula and/or the Performance Criteria for any
Performance Period in order to prevent the dilution or enlargement of the rights
of such participants under the Plan (i) in the event of, or in anticipation of,
any unusual or extraordinary item, transaction, event or development, (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring event
affecting the Company or the financial statements of the Company or Ford Motor
Credit Company LLC, or in anticipation of, changes in applicable laws,
regulations, accounting principles or business conditions, and (iii) for any
other reason or circumstance deemed relevant to the



--------------------------------------------------------------------------------

4


Compensation Committee in its sole discretion. For purposes of this Section 8,
the term “Covered Employee” shall mean a Key Employee who is a “covered
employee” within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended.


    9. Determination of Pro Forma Award Amount. As soon as practicable
following, but not later than the December 31st immediately following, the end
of a Performance Period, the Committee shall determine the Pro Forma Award
Amount for any Award to be made to a participant for a Performance Period by
applying the applicable Performance Formula for the participant for the
Performance Period against the accomplishment of the related Performance Goals
for such participant.


    10. Maximum Individual Award. The Maximum Individual Award for a Performance
Period is $10,000,000.


    11. Total Pro Forma Award Pool. The Total Pro Forma Award Pool for all
Awards for a Performance Period shall equal the sum of the Pro Forma Award
Amounts for all participants for the Performance Period.


    12. Determination of Maximum Award Pool. The Compensation Committee shall
determine the amount of the Maximum Award Pool for a Performance Period which
shall not exceed the sum of the Total Pro Forma Award Pool plus the amount of
the Exceptional Contribution Fund for such Period.


    13. Determination of Exceptional Contribution Fund. The Compensation
Committee shall determine the amount of the Exceptional Contribution Fund, if
any, which may be used for increasing the size of Awards for a Performance
Period above the applicable Pro Forma Award Amount. Unless otherwise determined
by the Compensation Committee, the amount of the Exceptional Contribution Fund
shall not exceed 15% of the Total Pro Forma Award Pool for the applicable
Performance Period.


    14. Determination of Individual Awards. Subject to achievement of any
applicable minimum threshold objectives established under Section 7, fulfillment
of the conditions set forth in Section 17, and compliance with the Maximum
Individual Award limitation under Section 10 and the eligibility requirements
set forth in Section 5(b), the Committee shall, as soon as practicable
following, but not later than the December 31st immediately following, the end
of a Performance Period, determine the amount of each Award to be made to a
participant under the Plan for the Performance Period, which amount shall,
except as otherwise provided below, be the Pro Forma Award Amount determined for
such participant for such Period pursuant to Section 9. The Committee may, in
its sole discretion, reduce the amount of any Award that otherwise would be
awarded to any participant for any Performance Period. In addition, the
Committee may, in its sole discretion, increase the amount of any Award that
otherwise would be awarded to any participant for a Performance Period to an
amount that is higher than the applicable Pro Forma Award Amount based on
exceptional individual, unit, group or Company performance; provided, however,
that the total amount of all Awards made for a Performance Period shall not
exceed the related Maximum Award Pool. Individual Award amounts may be less than
or greater than 100% of the related Target Award. The determinations by the
Annual Incentive Compensation Committee of individual Award amounts for
Employees who are not Section 16 Persons shall be subject to a maximum funding
amount and any other limitations specified by the Compensation Committee.
Notwithstanding anything contained in the Plan to the contrary, the Committee
may determine in its sole discretion not to make an Award to a particular
participant or to all participants selected to participate in the Plan for any
Performance Period.


15. Distribution and Form of Awards.


        (a) General. Except as otherwise provided in Section 15(b) or in Section
17, distribution of Awards for a Performance Period shall be made on, or as soon
as practicable after, the distribution date for such Awards determined by the
Compensation Committee, which date shall be on or before March 15 following the
end of the applicable Performance Period, but in no event shall such date be
later than the December 31 immediately following such March 15, and shall be
payable in cash.





--------------------------------------------------------------------------------

5


        (b) Deferral of Awards. Subject to the terms, conditions and eligibility
requirements of the DC Plan, Key Employees who receive an Award under the Plan
are eligible to defer payment of all or part of such Award under the DC Plan
under the same terms as if such Award had been an award of supplemental
compensation made under the SC Plan. In no event may any deferral election made
under the DC Plan pursuant to this paragraph be made later than the last day of
the sixth month of the applicable Performance Period. Additionally, no deferral
election may be made under the DC Plan pursuant to this paragraph if, at the
time of such election, the amount of any Award subject to such deferral election
is substantially certain.


        (c) Mandatory Deferral of Awards. The Compensation Committee shall
determine whether, and the extent to which, any Awards under the Plan will be
mandatorily deferred and the terms of any such deferral. Unless otherwise
determined by the Compensation Committee, Awards may be mandatorily deferred by
such Committee in the same manner as if they had been awards of supplemental
compensation made under the SC Plan. In no event may any mandatory deferral
pursuant to this paragraph be made later than the last day of the sixth month of
the applicable Performance Period. Additionally, no mandatory deferral may be
made pursuant to this paragraph if, at the time of such mandatory deferral, the
amount of any Award subject to such mandatory deferral is substantially certain.


    16. Effect of Death.


        (a) Distribution upon Death. Subject to Section 15, and any applicable
deferral plan or arrangement (including the DC Plan), and except as otherwise
provided in Section 16(b), if a participant dies prior to distribution of all or
part of an Award, the undistributed amount of such participant's Award shall be
distributed in a single lump sum cash payment in accordance with Section 15(a)
and applicable law. Any such payment will be paid at, or as soon as reasonably
practicable after, such time as the participant’s Award would have been paid to
the participant if the participant had survived and fulfilled all applicable
earning out conditions under Section 17 and any applicable deferral plan or
arrangement (including the DC Plan) until the date of death.


        (b) Designation of Beneficiaries by U.S. Participants. Notwithstanding
Section 16(a), a participant who is subject to U.S. laws may file a written
beneficiary designation with the Company (in such form and manner, and subject
to such limitations, as the Compensation Committee may determine) to designate a
beneficiary or beneficiaries to receive any undistributed amount of an Award
that was not deferred under a Company deferral arrangement or plan and that
would have been payable to such participant had the participant survived and
fulfilled all applicable earning out conditions under Section 17 and any
applicable deferral plan or arrangement (including the DC Plan) until the time
of death. Any such beneficiary designation shall be controlling; provided,
however, that if applicable law requires the Company to pay all or any portion
of such an amount to the legal representative(s) of the participant, such
payment shall satisfy any and all liability and/or obligation under the Plan
with respect to such participant. Participants may revoke or change such a
beneficiary designation from time to time. Subject to the provisions of Section
15, and any applicable deferral plan or arrangement (including the DC Plan),
upon the death of a participant who has designated a beneficiary in accordance
with this Section 16(b), the undistributed amount of such participant's Award
shall be distributed to any surviving designated beneficiary or beneficiaries in
a single lump sum cash payment in accordance with Section 15(a) at, or as soon
as reasonably practicable after, such time as the participant’s Award would have
been paid to the participant if such participant had survived. If a participant
who is subject to U.S. law does not file a written beneficiary designation in
accordance with this Section 16(b), or such designated beneficiary does not
survive the participant, any undistributed amount of an Award that otherwise
would have been payable to such participant shall be paid to such participant’s
legal estate.
    
    17. Conditions to Payment of Awards.


        (a) Effect of Competitive Activity. Anything in the Plan
notwithstanding, and subject to paragraph (c) hereof and, if applicable, any
conditions under the DC Plan or any other deferral plan or arrangement relating
to payment of an Award, if the employment of any participant shall terminate,
for any reason other than death, prior to the distribution date established
pursuant to Section 15(a) for payment of an Award, such participant



--------------------------------------------------------------------------------

6


shall receive payment of an Award only if, during the entire period from the
making of an Award until such distribution date, such participant shall have
earned out such Award


        (i) by continuing in the employ of the Company or a Subsidiary thereof,
or


        (ii) if his or her employment shall have been terminated for any reason
other than death, by (a) making himself or herself available, upon request, at
reasonable times and upon a reasonable basis, to consult with, supply
information to and otherwise cooperate with the Company or any Subsidiary
thereof with respect to any matter that shall have been handled by him or her or
under his or her supervision while he or she was in the employ of the Company or
any Subsidiary thereof, and (b) refraining from engaging in any activity that is
directly or indirectly in competition with any activity of the Company or any
Subsidiary thereof.


        (b) Nonfulfillment of Competitive Activity Conditions; Waiver of
Conditions Under the Plan. In the event of a participant's nonfulfillment of any
condition set forth in paragraph (a) above, such participant's rights under the
Plan to receive or defer payment of an Award under the Plan shall be forfeited
and canceled; provided, however, that the nonfulfillment of such condition may
at any time (whether before, at the time of or subsequent to termination of
employment) be waived in the following manner:

        (i) with respect to a participant who at any time shall have been a
Section 16 Person, such waiver may be granted by the Compensation Committee upon
its determination that in its sole judgment there shall not have been and will
not be any substantial adverse effect upon the Company or any Subsidiary
thereof; and


        (ii) with respect to any other participant, such waiver may be granted
by the Annual Incentive Compensation Committee (or any committee appointed by
it) upon its determination that in its sole judgment there shall not have been
and will not be any such substantial adverse effect.


        (c) Effect of Inimical Conduct. Anything in the Plan to the contrary,
the right of a participant, following termination of such participant's
employment with the Company, to receive payment or to defer payment of an Award
under Section 15 shall terminate on and as of the date on which it his been
determined that such participant at any time (whether before or subsequent to
termination of such participant's employment) acted in a manner inimical to the
best interests of the Company. Any such determination shall be made by (i) the
Compensation Committee with respect to any participant who at any time shall
have been a Section 16 Person, and (ii) the Annual Incentive Compensation
Committee (or any committee appointed by it for the purpose) with respect to any
other participant. Such Committee (or any such other committee) may make such
determination at any time prior to payment in full of an Award. Conduct which
constitutes engaging in any activity that is directly or indirectly in
competition with any activity of the Company or any Subsidiary thereof shall be
governed by Section 17(a)(ii) and shall not be subject to any determination
under this paragraph (c).


    18. Limitations. A participant shall not have any interest in any Award
until it is distributed in accordance with the Plan. The fact that a Key
Employee has been selected to be a participant for a Performance Period shall
not in any manner entitle such participant to receive an Award for such period.
The determination as to whether or not such participant shall be paid an Award
for such Performance Period shall be determined solely in accordance with the
provisions of Sections 14 and 17 hereof. All payments and distributions to be
made thereunder shall be paid from the general assets of the Company. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any employee, former employee or any other
person. The Plan shall not constitute part of any participant's or employee's
employment contract with the Company or any participating subsidiary.
Participation in the Plan shall not create or imply a right to continued
employment.


    19. Withholding of Taxes, etc. The Company shall have the right to withhold
an amount sufficient to satisfy any federal, state or local income taxes, FICA
or Medicare taxes or other amounts that the Company may be required by law to
pay with respect to any Award, including withholding payment from a
participant's current compensation. The Company has no duty to design its
compensation policies in a manner that minimizes an



--------------------------------------------------------------------------------

7


individual’s tax liabilities, including tax liabilities arising as a result of
any distribution or Awards under the Plan. No claim shall be made against the
Plan relating to tax liabilities arising from employment with the Company and/or
any compensation or benefit arrangements sponsored or maintained by the Company,
including this Plan.


    20. No Assignment of Benefits. No rights or benefits under the Plan shall,
except as otherwise specifically provided by law, be subject to assignment
(except for the designation of beneficiaries pursuant to Section 16(a)), nor
shall such rights or benefits be subject to attachment or legal process for or
against a participant or his or her beneficiary or beneficiaries, as the case
may be.


    21. Administration Expense. The entire expense of offering and administering
the Plan shall be borne by the Company and its participating Subsidiaries.


    22. Access of Independent Certified Public Accountants and Committee to
Information. The Company's independent certified public accountants shall have
full access to the books and records of the Company and its Subsidiaries, and
the Company shall furnish to such accountants such information as to the
financial condition and operations of the Company and its Subsidiaries as such
accountants may from time to time request, in order that such accountants may
take any action required or requested to be taken by them under the Plan. The
Chief Financial Officer or, in the event of his or her absence or disability to
act, the principal accounting officer of the Company shall furnish to the
Committee such information as the Committee may request to assist it in carrying
out or interpreting this Plan. Neither such accountants, in reporting amounts
required or requested under the Plan, nor the Chief Financial Officer, or any
other director, officer or employee of the Company, in furnishing information to
such accountants or to the Committee, shall be liable for any error therein, if
such accountants or other person, as the case may be, shall have acted in good
faith.


    23. Amendment, Modification, Suspension and Termination of the Plan;
Rescissions and Corrections. The Compensation Committee, at any time may
terminate, and at any time and from time to time, and in any respect, may amend
or modify the Plan or suspend any of its provisions; provided, however, that no
such amendment, modification, suspension or termination shall, without the
consent of a participant, adversely affect any right or obligation with respect
to any Award theretofore made. The Committee at any time may rescind or correct
any actions made in error or that jeopardize the intended tax status or legal
compliance of the Plan.
    
    24. Indemnification and Exculpation.


        (a) Indemnification. Each person who is or shall have been a member of
the Compensation Committee or a member of the Annual Incentive Compensation
Committee shall be indemnified and held harmless by the Company against and from
any and all loss, cost, liability or expense that may be imposed upon or
reasonably incurred by such person in connection with or resulting from any
claim, action, suit or proceeding to which such person may be or become a party
or in which such person may be or become involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by such person in settlement thereof (with the Company's written approval) or
paid by such person in satisfaction of a judgment in any such action, suit or
proceeding, except a judgment in favor of the Company based upon a finding of
such person's lack of good faith; subject, however, to the condition that upon
the institution of any claim, action, suit or proceeding against such person,
such person shall in writing give the Company an opportunity, at its own
expense, to handle and defend the same before such person undertakes to handle
and defend it on such person's behalf. The right of indemnification shall not be
exclusive of any other right to which such person may be entitled as a matter of
law or otherwise, or any power that the Company may have to indemnify or hold
such person harmless.


        (b) Exculpation. Each member of the Compensation Committee and each
member of the Annual Incentive Compensation Committee shall be fully justified
in relying or acting in good faith upon any information furnished in connection
with the administration of the Plan or any appropriate person or persons other
than such person. In no event shall any person who is or shall have been a
member of the Compensation Committee or a member of the Annual Incentive
Compensation Committee be held liable for any determination made or other action



--------------------------------------------------------------------------------

8


taken or any omission to act in reliance upon any such information, or for any
action (including the furnishing of information) taken or any failure to act, if
in good faith.


    25. Finality of Determinations. Each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan by the Compensation
Committee or the Annual Incentive Compensation Committee shall be final and
shall be binding and conclusive for all purposes and upon all persons,
including, but without limitation thereto, the Company, its stockholders, the
Compensation Committee and each of the members thereof, the Annual Incentive
Compensation Committee and each of the members thereof, and the directors,
officers, and employees of the Company, the Plan participants, and their
respective successors in interest.


    26. Code Section 409A. All Awards are intended to be exempt from, or in
compliance with, Section 409A of the Internal Revenue Code of 1986, as amended
("Code"), and the regulations issued thereunder, and the Plan is to be construed
accordingly. The Company reserves the right to take such action as the Company
deems necessary or desirable to ensure Awards are exempt from, or comply with,
Code Section 409A, and the regulations issued thereunder. Notwithstanding the
foregoing, any employee or beneficiary receiving a distribution of cash, Stock,
or Other Stock-Based Award shall be responsible for any taxes related to such
distribution, including any taxes under Code Section 409A.


    27. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Michigan.



